1
                                                     JS-6
2
                                                  
3
4
                                                  
5
                                                  
6
7
8                                UNITED STATES DISTRICT COURT 
9                                CENTRAL DISTRICT OF CALIFORNIA 
10                                                
11
         MARCUS J. MEIGHAN,                          Case No. CV 17‐06667‐SJO (SHK) 
12
                                     Petitioner,     
13
                           v.                        JUDGMENT 
14
15       WARREN L. MONTGOMERY, Warden, 

16                                   Respondent. 

17    
18           Pursuant to the Order Accepting Findings and Recommendation of United 

19   States Magistrate Judge,  

20           IT IS HEREBY ADJUDGED that the Petition is DENIED and this action is 

21   DISMISSED with prejudice. 

22            
      
23   Dated:  March 7, 2019.                                                               
                                              HONORABLE S. JAMES OTERO 
24                                            United States District Judge 
25    
26            
27    
28
